Exhibit 10.4

Freddie Mac Loan Number:  502835729

Property Name:  Courtyard at Mt. Tabor

 

MULTIFAMILY NOTE

 

FIXED RATE DEFEASANCE

 

(Revised 5-5-2017)

 

 

US $63,200,000.00

Effective Date: August 31, 2018

 

 

FOR VALUE RECEIVED, SSSHT PROPCO SE DIVISION STREET, LLC, a Delaware limited
liability company (together with such party’s or parties’ successors and
assigns, “Borrower”) jointly and severally (if more than one), promises to pay
to the order of KEYBANK NATIONAL ASSOCIATION, a national banking association,
the principal sum of $63,200,000.00, with interest on the unpaid principal
balance, as hereinafter provided.

 

1.Defined Terms.

 

(a)As used in this Note:

 

“Base Recourse” means a portion of the Indebtedness equal to 0% of the original
principal balance of this Note.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

 

“Cut-off Date” means the 12th Installment Due Date.

 

“Defeasance Date” means the 2nd anniversary of the “startup date” of the last
REMIC within the meaning of Section 860G(a)(9) of the Tax Code which holds all
or any portion of the Loan.

 

“Default Rate” means an annual interest rate equal to 4 percentage points above
the Fixed Interest Rate. However, at no time will the Default Rate exceed the
Maximum Interest Rate.

 

“Defeasance Period” is the period beginning the day after the Defeasance Date
until but not including the first day of the Window Period. The Defeasance
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

 

“First Installment Due Date” means October 1, 2018.

 

“First Principal and Interest Installment Due Date” means October 1, 2022.  

 

“Fixed Interest Rate” means the annual interest rate of 4.86%.

 

“Installment Due Date” means, for any monthly installment of interest-only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note.

 

“Lender” means the holder from time to time of this Note.

 

“Loan” means the loan evidenced by this Note.

 

Multifamily Note

Fixed Rate DefeasancePage 1

 

--------------------------------------------------------------------------------

 

“Loan Agreement” means the Multifamily Loan and Security Agreement entered into
by and between Borrower and Lender, effective as of the effective date of this
Note, as amended, modified or supplemented from time to time.

 

“Lockout Period” means the period beginning on the day that this Note is
assigned to a REMIC trust until and including the Defeasance Date. The Lockout
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.

 

“Maturity Date” means the earlier of (i) September 1, 2028 (“Scheduled Maturity
Date”) and (ii) the date on which the unpaid principal balance of this Note
becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document; provided, however, that if the unpaid principal balance of this Note
becomes due and payable by acceleration but such acceleration is rendered null
and void and of no further force and effect by operation of law or agreement by
Lender, such acceleration will have no effect on the Maturity Date.

 

“Maximum Interest Rate” means the rate of interest which results in the maximum
amount of interest allowed by applicable law.

 

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.  

 

 

(a)

If this Note is assigned to a REMIC trust prior to the Cut-off Date, then the
Prepayment Premium Period is the period from and including the date of this Note
until but not including the day that this Note is assigned to a REMIC trust.

 

 

(b)

If this Note is assigned to a REMIC trust after the Cut-off Date or is not
assigned to a REMIC trust, then the Prepayment Premium Period is the period from
and including the date of this Note until but not including the first day of the
Window Period.

 

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note, as amended, modified or
supplemented from time to time.

 

“Window Period” means the 3 consecutive calendar month period prior to the
Scheduled Maturity Date.

 

“Yield Maintenance Expiration Date” means March 1, 2028.

 

“Yield Maintenance Period” means the period from and including the date of this
Note until but not including (i) the day that this Note is assigned to a REMIC
trust, if this Note is assigned to a REMIC trust prior to the Cut-off Date, or
(ii) the Yield Maintenance Expiration Date, if this Note is not assigned to a
REMIC trust or if this Note is assigned to a REMIC trust on or after the Cut-off
Date.  

 

 

(b)

Other capitalized terms used but not defined in this Note will have the meanings
given to such terms in the Loan Agreement.

 

2.

Address for Payment. All payments due under this Note will be payable at P.O.
Box 145404, Cincinnati, Ohio 45250, or such other place as may be designated by
Notice to Borrower from or on behalf of Lender.

 

3.Payments.

 

 

(a)

Interest will accrue on the outstanding principal balance of this Note at the
Fixed Interest Rate, subject to the provisions of Section 8 of this Note.

 

Multifamily Note

Fixed Rate DefeasancePage 1

 

--------------------------------------------------------------------------------

 

 

(b)

Interest under this Note will be computed, payable and allocated on the basis of
an actual/360 interest calculation schedule (interest is payable for the actual
number of days in each month, and each month’s interest is calculated by
multiplying the unpaid principal amount of this Note as of the first day of the
month for which interest is being calculated by the Fixed Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated). The portion of the monthly
installment of principal and interest under this Note attributable to principal
and the portion attributable to interest will vary based upon the number of days
in the month for which such installment is paid. Each monthly payment of
principal and interest will first be applied to pay in full interest due, and
the balance of the monthly installment payment paid by Borrower will be credited
to principal.

 



 

 

(c)

Unless disbursement of principal is made by Lender to Borrower on the first day
of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
will be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest-only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note. Except as provided in this Section 3(c), Section 10,
and in Section 11, accrued interest will be payable in arrears.

 

 

(d)

(i)Beginning on the First Installment Due Date, and continuing until and
including the Installment Due Date immediately prior to the First Principal and
Interest Installment Due Date, accrued interest-only will be payable by Borrower
in consecutive monthly installments due and payable on the first day of each
calendar month. The amount of each monthly installment of interest-only payable
pursuant to this Section 3(d)(i) on an Installment Due Date will vary, and will
equal $8,532.00000 multiplied by the number of days in the month prior to the
Installment Due Date.

 

 

(ii)

Beginning on the First Principal and Interest Installment Due Date, and
continuing until and including the monthly installment due on the Maturity Date,
principal and accrued interest will be payable by Borrower in consecutive
monthly installments due and payable on the first day of each calendar month.
The amount of the monthly installment of principal and interest payable pursuant
to this Section 3(d)(ii) on an Installment Due Date will be $333,884.42.

 

 

(e)

Reserved.

 

 

(f)

Reserved.

 

 

(g)

Reserved.

 

 

(h)

All remaining Indebtedness, including all principal and interest, will be due
and payable by Borrower on the Maturity Date.

 

 

(i)

Reserved.

 

 

(j)

All payments under this Note must be made in immediately available U.S. funds.

 



 

 

(k)

Any regularly scheduled monthly installment of interest-only or principal and
interest payable pursuant to this Section 3 that is received by Lender before
the date it is due will be deemed to have been received on the due date for the
purpose of calculating interest due.

 

 

(l)

Any accrued interest remaining past due for 30 days or more, at Lender’s
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to “accrued interest” will refer to accrued interest
which has not become part of the unpaid principal balance.

Multifamily Note

Fixed Rate DefeasancePage 2

 

--------------------------------------------------------------------------------

 

 

Any amount added to principal pursuant to the Loan Documents will bear interest
at the applicable rate or rates specified in this Note and will be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.  

 

 

(m)

Reserved.

 

 

(n)

Reserved.

 

4.

Application of Partial Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Borrower agrees that neither Lender’s acceptance
of a payment from Borrower in an amount that is less than all amounts then due
and payable nor Lender’s application of such payment will constitute or be
deemed to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

 

5.

Security. The Indebtedness is secured by, among other things, the Security
Instrument and reference is made to the Security Instrument and the Loan
Agreement for other rights with respect to collateral for the Indebtedness.

 

6.

Acceleration. If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, any prepayment premium payable
under Section 10 and Section 11, and all other amounts payable under this Note
and any other Loan Document, will at once become due and payable, at the option
of Lender, without any prior Notice to Borrower (except if notice is required by
applicable law, then after such notice). Lender may exercise this option to
accelerate regardless of any prior forbearance. For purposes of exercising such
option, Lender will calculate the prepayment premium as if prepayment occurred
on the date of acceleration. If prepayment occurs thereafter, Lender will
recalculate the prepayment premium as of the actual prepayment date.

 

7.

Late Charge.

 

 

(a)

If any monthly installment of interest or principal and interest or other amount
payable under this Note or under the Loan Agreement or any other Loan Document
is not received in full by Lender within 10 days after the installment or other
amount is due, counting from and including the date such installment or other
amount is due (unless applicable law requires a longer period of time before a
late charge may be imposed, in which event such longer period will be
substituted), Borrower must pay to Lender, immediately and without demand by
Lender, a late charge equal to 5% of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount will be substituted). If the Loan is not fully amortizing, the
late charge will not be due on the final payment of principal owed on the
Maturity Date if such payment is not timely made.

 

 

(b)

Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Section represents
a fair and reasonable estimate, taking into account all circumstances existing
on the date of this Note, of the additional expenses Lender will incur by reason
of such late payment. The late charge is payable in addition to, and not in lieu
of, any interest payable at the Default Rate pursuant to Section 8.

 

8.

Default Rate.

 

 

(a)

So long as (i) any monthly installment under this Note remains past due for
30 days or more or (ii) any other Event of Default has occurred and is
continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note will accrue on the unpaid principal

Multifamily Note

Fixed Rate DefeasancePage 3

 

--------------------------------------------------------------------------------

 

 

balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.

 

 

(b)

From and after the Maturity Date, the unpaid principal balance will continue to
bear interest at the Default Rate until and including the date on which the
entire principal balance is paid in full.

 

 

(c)

Borrower acknowledges that (i) its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for 30 days or more, Lender will incur additional costs and expenses arising
from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities, and (iii)  it is extremely difficult and impractical
to determine those additional costs and expenses. Borrower also acknowledges
that, during the time that any monthly installment under this Note is delinquent
for 30 days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.

 

9.

Limits on Personal Liability.

 

 

(a)

Except as otherwise provided in this Section 9, none of Borrower, SPE Equity
Owner, or any member or limited partner of Borrower will have any personal
liability under this Note, the Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of or compliance with any
other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations will be Lender’s exercise of its rights and remedies with respect to
the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness. This limitation on Borrower’s liability will not limit or
impair Lender’s enforcement of its rights against any Guarantor of the
Indebtedness or any Guarantor of any other obligations of Borrower.

 

 

(b)

Borrower will be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.

 

 

(c)

In addition to the Base Recourse, Borrower will be personally liable to Lender
for the repayment of a further portion of the Indebtedness equal to any loss or
damage suffered by Lender as a result of the occurrence of any of the following
events:

 

 

(i)

Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3 of the Security Instrument and the
amount of all security deposits collected by Borrower from tenants then in
residence. However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in, or an automatic stay applicable because of, a bankruptcy,
receivership, or similar judicial proceeding.

 

 

(ii)

Borrower fails to apply all Insurance proceeds and Condemnation proceeds as
required by the Loan Agreement. However, Borrower will not be personally liable
for any failure described in this Section 9(c)(ii) if Borrower is unable to
apply Insurance or Condemnation proceeds as required by the Loan Agreement
because of a valid order issued in, or an automatic stay applicable because of,
a bankruptcy, receivership, or similar judicial proceeding.

 

Multifamily Note

Fixed Rate DefeasancePage 4

 

--------------------------------------------------------------------------------

 

 

(iii)

Either of the following occurs:

 

 

(A)

Borrower fails to deliver the statements, schedules and reports required by
Section 6.07 of the Loan Agreement and Lender exercises its right to audit those
statements, schedules and reports.  

 

 

(B)

If an Event of Default has occurred and is continuing, Borrower fails to deliver
all books and records relating to the Mortgaged Property or its operation in
accordance with the provisions of Section 6.07 of the Loan Agreement.

 

 

(iv)

Borrower fails to pay when due in accordance with the terms of the Loan
Agreement the amount of any item below marked “Deferred”; provided however, that
if no item is marked “Deferred”, this Section 9(c)(iv) will be of no force or
effect.

 

 

[Collect]

Property Insurance premiums or other Insurance premiums

 

[Collect]

Taxes or payments in lieu of taxes (PILOT)

 

 

[Deferred]

water and sewer charges (that could become a lien on the Mortgaged Property)

 

 

[N/A]

Ground Rents

 

 

[Deferred]

assessments or other charges (that could become a lien on the Mortgaged
Property), including home owner association dues

 

 

 

(v)

Borrower engages in any willful act of material waste of the Mortgaged Property.

 

 

(vi)

Borrower fails to comply with any provision of Section 6.13(a)(iii)
through (xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply
with any provision of Section 6.13(b)(iii) through (v) of the Loan Agreement
(subject to possible full recourse liability as set forth in Section 9(f)(ii)).

 

 

(vii)

Any of the following Transfers occurs:

 

 

(A)

Any Person that is not an Affiliate creates a mechanic’s lien or other
involuntary lien or encumbrance against the Mortgaged Property and Borrower has
not complied with the provisions of the Loan Agreement.

 

 

(B)

A Transfer of property by devise, descent or operation of law occurs upon the
death of a natural person and such Transfer does not meet the requirements set
forth in the Loan Agreement.

 

 

(C)

Borrower grants an easement that does not meet the requirements set forth in the
Loan Agreement.

 

 

(D)

Borrower executes a Lease that does not meet the requirements set forth in the
Loan Agreement.

 

 

(viii)

Reserved.

 

(ix)through (xviii) are Reserved.

 

 

(xix)

Borrower fails to complete any Property Improvement Alterations that have been
commenced in accordance with Section 6.09(e)(v) of the Loan Agreement.

 

 

(xx)

Reserved.

 

 

(xxi)

Borrower or any officer, director, partner, member or employee of Borrower makes
an unintentional written material misrepresentation in connection with the
application for or

Multifamily Note

Fixed Rate DefeasancePage 5

 

--------------------------------------------------------------------------------

 

 

creation of the Indebtedness or any action or consent of Lender; provided that
the assumption will be that any written material misrepresentation was
intentional and the burden of proof will be on Borrower to prove that there was
no intent.

 

 

(d)

In addition to the Base Recourse, Borrower will be personally liable to Lender
for all of the following:

 

 

(i)

Borrower will be personally liable for the performance of all of Borrower’s
obligations under Sections 6.12 and 10.02(b) of the Loan Agreement (relating to
environmental matters).

 

 

(ii)

Borrower will be personally liable for the costs of any audit under Section 6.07
of the Loan Agreement.

 

 

(iii)

Borrower will be personally liable for any costs and expenses incurred by Lender
in connection with the collection of any amount for which Borrower is personally
liable under this Section 9, including Attorneys’ Fees and Costs and the costs
of conducting any independent audit of Borrower’s books and records to determine
the amount for which Borrower has personal liability.

 

 

(iv)

through (viii) are Reserved.

 

 

(ix)

Borrower will be personally liable for any fees, costs, or expenses incurred by
Lender in connection with Borrower’s termination of any agreement for the
provision of services to or in connection with the Mortgaged Property, including
cable, internet, garbage collection, landscaping, security, and cleaning.

 

 

(x)

Reserved.

 

 

(xi)

Reserved.

 

 

(e)

All payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Loan Agreement
and the other Loan Documents will be applied first to the portion of the
Indebtedness for which Borrower has no personal liability.

 

 

(f)

Notwithstanding the Base Recourse, Borrower will become personally liable to
Lender for the repayment of all of the Indebtedness upon the occurrence of any
of the following Events of Default:

 

 

(i)

Borrower fails to comply with Section 6.13(a)(i) or (ii) of the Loan Agreement
or any SPE Equity Owner fails to comply with Section 6.13(b)(i) or (ii) of the
Loan Agreement.

 

 

(ii)

Borrower fails to comply with any provision of Section 6.13(a)(iii)
through (xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply
with any provision of Section 6.13(b)(iii) through (v) of the Loan Agreement and
a court of competent jurisdiction holds or determines that such failure or
combination of failures is the basis, in whole or in part, for the substantive
consolidation of the assets and liabilities of Borrower or any SPE Equity Owner
with the assets and liabilities of a debtor pursuant to Title 11 of the
Bankruptcy Code.

 

 

(iii)

A Transfer that is an Event of Default under Section 7.02 of the Loan Agreement
occurs other than a Transfer set forth in Section 9(c)(vii) above (for which
Borrower will have personal liability for Lender’s loss or damage); provided,
however, that Borrower will not have any personal liability for a Transfer
consisting solely of the involuntary removal or

Multifamily Note

Fixed Rate DefeasancePage 6

 

--------------------------------------------------------------------------------

 

 

involuntary withdrawal of a general partner in a limited partnership or a
manager in a limited liability company.

 

 

(iv)

There was fraud or intentional written material misrepresentation by Borrower or
any officer, director, partner, member, or employee of Borrower in either case
in connection with the application for or creation of the Indebtedness or there
is fraud in connection with any request for any action or consent by Lender.

 

 

(v)

Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the Bankruptcy Code.

 

 

(vi)

Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

 

(vii)

The Mortgaged Property or any part of the Mortgaged Property becomes an asset in
a voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.

 

 

(viii)

An order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party.

 

 

(ix)

An involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding. “Commercially reasonable efforts” will not require any direct
or indirect interest holders in Borrower or any SPE Equity Owner to contribute
or cause the contribution of additional capital to Borrower or any SPE Equity
Owner.

 

 

(x)

through (xiii) are Reserved.

 

 

(g)

For purposes of Sections 9(f) and (h), the term “Related Party” will include all
of the following:

 

(i)Borrower, any Guarantor, or any SPE Equity Owner.

 

 

(ii)

Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor, or any SPE
Equity Owner or any Person that has a right to manage Borrower, any Guarantor,
or any SPE Equity Owner.

 

 

(iii)

Any Person in which Borrower, any Guarantor, or any SPE Equity Owner has any
ownership interest (direct or indirect) or right to manage.

 

 

(iv)

Any Person in which any partner, shareholder, or member of Borrower, any
Guarantor, or any SPE Equity Owner has an ownership interest or right to manage.

 

 

(v)

Any Person in which any Person holding an interest in Borrower, any Guarantor,
or any SPE Equity Owner also has any ownership interest.

 

 

(vi)

Any creditor (as defined in the Bankruptcy Code) of Borrower that is related by
blood, marriage or adoption to Borrower, any Guarantor, or any SPE Equity Owner.

 

Multifamily Note

Fixed Rate DefeasancePage 7

 

--------------------------------------------------------------------------------

 

 

(vii)

Any creditor (as defined in the Bankruptcy Code) of Borrower that is related to
any partner, shareholder or member of, or any other Person holding an interest
in, Borrower, any Guarantor, or any SPE Equity Owner.

 

 

(h)

If Borrower, any Guarantor, any SPE Equity Owner, or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 9(f), regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party.

 

 

(i)

To the extent that Borrower has personal liability under this Section 9, Lender
may, to the fullest extent permitted by applicable law, exercise its rights
against Borrower personally without regard to whether Lender has exercised any
rights against the Mortgaged Property or any other security, or pursued any
rights against any Guarantor, or pursued any other rights available to Lender
under this Note, the Loan Agreement, any other Loan Document, or applicable law.
To the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Section 9, Borrower waives any right to
set off the value of the Mortgaged Property against such personal liability.

 

10.

Voluntary and Involuntary Prepayments (Section Applies unless and until Loan is
Assigned to REMIC Trust Prior to the Cut-off Date).

 

 

(a)

This Section 10 will apply:

 

 

(i)

Until this Note is assigned to the REMIC trust, if this Note is assigned to a
REMIC trust prior to the Cut-off Date.

 

 

(ii)

If this Note is assigned to a REMIC trust on or after the Cut-off Date.

 

 

(iii)

If this Note is not assigned to a REMIC trust.

 

This Section 10 will be of no effect after this Note is assigned to a REMIC
trust, if this Note is assigned to the REMIC trust prior to the Cut-off Date.

 

 

(b)

Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note. Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.

 

 

(c)

To make a voluntary prepayment of all of the unpaid principal balance of this
Note, Borrower must designate the date for such prepayment in a Notice from
Borrower to Lender given at least 30 days prior to the date of such prepayment.
Upon receipt of such Notice from Borrower, if a voluntary prepayment is not
permitted, Lender will notify Borrower.  If a voluntary prepayment is permitted,
Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, then (A) the term “Installment Due
Date” will mean the Business Day immediately preceding the scheduled Installment
Due Date and (B) the calculation of any required prepayment premium will be made
as if the prepayment had actually been made on the scheduled Installment Due
Date.

 

 

(d)

If a voluntary prepayment is permitted, Borrower may voluntarily prepay all of
the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section 10(c) and meets the other requirements set forth in this Section 10(d).
Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender will

Multifamily Note

Fixed Rate DefeasancePage 8

 

--------------------------------------------------------------------------------

 

 

deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following
such prepayment and Borrower must pay to Lender all interest and any required
prepayment premium that would have been due if the prepayment had actually been
made on the Installment Due Date immediately following such prepayment.

 

 

(e)

Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment, plus (iii) if the
prepayment occurs during the Prepayment Premium Period, any prepayment premium
calculated pursuant to Section 10(f).

 

 

(f)

Except as provided in Section 10(g), a prepayment premium will be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period. The prepayment premium will be
computed as follows:

 

 

(i)

For any prepayment made during the Yield Maintenance Period, the prepayment
premium will be whichever is the greater of Sections 10(f)(i)(A) and (B) below:

 

(A)1.0% of the amount of principal being prepaid; or

 

(B)the product obtained by multiplying:

 

(1)the amount of principal being prepaid or accelerated,

by

 

(2)

the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment Rate,

by

(3)the Present Value Factor.

 

For purposes of Section 10(f)(i)(B), the following definitions will apply:

 

Monthly Note Rate:  1/12 of the Fixed Interest Rate, expressed as a decimal
calculated to 5 digits.

 

Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

 

Assumed Reinvestment Rate:  1/12 of the yield rate expressed as a decimal to 2
digits, as of the close of the trading session which is 5 Business Days before
the Prepayment Date, found among the Daily Treasury Yield Curve Rates, commonly
known as Constant Maturity Treasury (“CMT”) rates, with a maturity equal to the
remaining Yield Maintenance Period, as reported on the U.S. Department of the
Treasury website.

 

If no published CMT maturity matches the remaining Yield Maintenance Period,
Lender will interpolate as a decimal to 2 digits the yield rate between (a) the
CMT with a maturity closest to, but shorter than, the remaining Yield
Maintenance Period, and (b) the CMT with a maturity closest to, but longer than,
the remaining Yield Maintenance Period, as follows:

 

[gahnnryyiy3a000001.jpg]

Multifamily Note

Fixed Rate DefeasancePage 9

 

--------------------------------------------------------------------------------

 

 

A =  

yield rate for the CMT with a maturity shorter than the remaining Yield
Maintenance Period

 

B =  

yield rate for the CMT with a maturity longer than the remaining Yield
Maintenance Period

 

C =  

number of months to maturity for the CMT maturity shorter than the remaining
Yield Maintenance Period

 

D =  

number of months to maturity for the CMT maturity longer than the remaining
Yield Maintenance Period

 

E =

number of months remaining in the Yield Maintenance Period

 

In the event the U.S. Department of the Treasury ceases publication of the CMT
rates, the Assumed Reinvestment Rate will equal the yield rate on the first U.S.
Treasury security which is not callable or indexed to inflation and which
matures after the expiration of the Yield Maintenance Period.

 

The Assumed Reinvestment Rate may be a positive number, a negative number or
zero.

 

If the Assumed Reinvestment Rate is a positive number or a negative number,
Lender will calculate the prepayment premium using such positive number or
negative number, as appropriate, as the Assumed Reinvestment Rate in
10(f)(i)(B)(2) and in the calculation of the Present Value Factor.

 

If the Assumed Reinvestment Rate is zero, Lender will calculate the prepayment
premium twice as set forth in (I) and (II) below and will average the results to
determine the actual prepayment premium.

 

 

(I)

Lender will calculate the prepayment premium using an Assumed Reinvestment Rate
of one basis point (+0.01%) in Section 10(f)(i)(B)(2) and in the calculation of
the Present Value Factor.

 

 

(II)

Lender will calculate the prepayment premium using an Assumed Reinvestment Rate
of negative one basis point (-0.01%) in Section 10(f)(i)(B)(2) and in the
calculation of the Present Value Factor.

 

Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:

 

[gahnnryyiy3a000002.jpg]

 

n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period will be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period will be calculated beginning with the
month immediately following the date of such prepayment.

 

ARR = Assumed Reinvestment Rate

 

Multifamily Note

Fixed Rate DefeasancePage 10

 

--------------------------------------------------------------------------------

 

 

(ii)

For any prepayment made after the expiration of the Yield Maintenance Period but
during the remainder of the Prepayment Premium Period, the prepayment premium
will be 1.0% of the amount of principal being prepaid.

 

 

(g)

Notwithstanding any other provision of this Section 10, no prepayment premium
will be payable with respect to any of the following:

 

 

(i)

Any prepayment made during the Window Period.

 

 

(ii)

Any prepayment occurring as a result of the application of any Insurance
proceeds or Condemnation award.

 

 

(iii)

Any prepayment required under the terms of the Loan Agreement in connection with
a Condemnation proceeding.

 

 

(iv)

Reserved.

 

 

(h)

Unless Lender agrees otherwise in writing, a permitted or required prepayment of
less than the unpaid principal balance of this Note will not extend or postpone
the due date of any subsequent monthly installments or change the amount of such
installments.

 

 

(i)

Borrower recognizes that any prepayment of any of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment. Borrower
further acknowledges that the prepayment premium provisions of this Note are a
material part of the consideration for the Loan, and that the terms of this Note
are in other respects more favorable to Borrower as a result of the Borrower’s
voluntary agreement to the prepayment premium provisions.

 

 

(j)

Reserved.

 

 

(k)

Reserved.

 

 

(l)

Reserved.

 

11.

Voluntary and Involuntary Prepayments During the Lockout Period and During the
Defeasance Period (Section Applies if Loan is Assigned to REMIC Trust Prior to
the Cut-off Date).

 

 

(a)

This Section 11 will apply in the event this Note is assigned to a REMIC trust
prior to the Cut-off Date. This Section 11 will be of no effect if this Note is
assigned to a REMIC trust on or after the Cut-off Date or if this Note is not
assigned to a REMIC trust.

 

 

(b)

Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note. Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.

 

 

(c)

Borrower may not voluntarily prepay any portion of the principal balance of this
Note during the Lockout Period or during the Defeasance Period; provided,
however, any prepayment occurring as

Multifamily Note

Fixed Rate DefeasancePage 11

 

--------------------------------------------------------------------------------

 

 

a result of the application of any Insurance proceeds or Condemnation award
under the Loan Agreement will be permitted during the Lockout Period and during
the Defeasance Period. If any portion of the principal balance of this Note is
prepaid during the Lockout Period or during the Defeasance Period by reason of
the application by Lender of any proceeds of collateral or other security to any
portion of the unpaid principal balance of this Note or following a
determination that the prohibition on voluntary prepayments during the Lockout
Period or during the Defeasance Period is in contravention of applicable law,
then Borrower must also pay to Lender upon demand by Lender, a prepayment
premium equal to 5.0% of the amount of principal being prepaid.

 

 

(d)

Notwithstanding any other provision of this Section 11, no prepayment premium
will be payable with respect to (i) any prepayment made during the Window
Period, or (ii) any prepayment occurring as a result of the application of any
Insurance proceeds or Condemnation award under the Loan Agreement.

 

 

(e)

After the expiration of the Lockout Period and the Defeasance Period, Borrower
may voluntarily prepay all of the unpaid principal balance of this Note on an
Installment Due Date so long as Borrower designates the date for such prepayment
in a Notice from Borrower to Lender given at least 30 days prior to the date of
such prepayment. If an Installment Due Date (as defined in Section 1(a)) falls
on a day which is not a Business Day, then with respect to payments made under
this Section 11 only, the term “Installment Due Date” will mean the Business Day
immediately preceding the scheduled Installment Due Date.

 

 

(f)

Notwithstanding Section 11(e) above, following the end of the Lockout Period and
the Defeasance Period, Borrower may voluntarily prepay all of the unpaid
principal balance of this Note on a Business Day other than an Installment Due
Date if Borrower provides Lender with the Notice set forth in Section 11(e) and
meets the other requirements set forth in this Section 11(f). Borrower
acknowledges that Lender has agreed that Borrower may prepay principal on a
Business Day other than an Installment Due Date only because Lender will deem
any prepayment received by Lender on any day other than an Installment Due Date
to have been received on the Installment Due Date immediately following such
prepayment and Borrower must pay to Lender all interest that would have been due
if the prepayment had actually been made on the Installment Due Date immediately
following such prepayment.

 

 

(g)

Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment.

 

 

(h)

Unless Lender agrees otherwise in writing, a permitted or required prepayment of
less than the unpaid principal balance of this Note will not extend or postpone
the due date of any subsequent monthly installments or change the amount of such
installments.

 

 

(i)

Borrower recognizes that any prepayment of any of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender’s
ability to meet its commitments to third parties. Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in Section 11(c) of this Note
represents a reasonable estimate of the damages Lender will incur because of a
prepayment. Borrower further acknowledges that the lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan, and that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower’s voluntary agreement to the prepayment
premium provisions.

 

Multifamily Note

Fixed Rate DefeasancePage 12

 

--------------------------------------------------------------------------------

 

 

(j)

If, after the expiration of the Lockout Period, Borrower defeases the Loan as
described in Section 11.12 of the Loan Agreement during the Defeasance Period,
Borrower will not have the right to voluntarily prepay any of the principal of
this Note at any time.

 

12.

Defeasance (Section Applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date).

 

(a)

This Section 12 will apply in the event this Note is assigned to a REMIC trust
prior to the Cut-off Date. This Section 12 will be of no effect if this Note is
assigned to a REMIC trust on or after the Cut-off Date or if this Note is not
assigned to a REMIC trust.

 

 

(b)

Section 5 of this Note is amended by adding a new paragraph at the end of the
Section as follows:

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 11.12 of the Loan Agreement, the
Indebtedness will be secured by the Pledge Agreement and reference will be made
to the Pledge Agreement for other rights of Lender as to collateral for the
Indebtedness.

 

 

(c)

Section 9 of this Note is amended by adding a new paragraph at the end thereof
as follows:

 

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 11.12 of the Loan Agreement, Borrower
will have no personal liability under this Note or the Pledge Agreement for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under this Note or the Pledge Agreement (other than any liability under
Section 6.12 or Section 10.02 of the Loan Agreement for events that occur prior
to the Defeasance Closing Date, whether discovered before or after the
Defeasance Closing Date), and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations will be Lender’s exercise
of its rights and remedies with respect to the collateral held by Lender under
the Pledge Agreement as security for the Indebtedness.

 

 

(d)

Section 21(a) of this Note is amended by adding a new paragraph at the end of
that subsection as follows:

 

If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 11.12 of the Loan Agreement, all
Notices, demands and other communications required or permitted to be given
pursuant to this Note will be given in accordance with the Pledge Agreement.

 

13.

Costs and Expenses. To the fullest extent allowed by applicable law, Borrower
must pay all expenses and costs, including Attorneys’ Fees and Costs incurred by
Lender as a result of any default under this Note or in connection with efforts
to collect any amount due under this Note, or to enforce the provisions of any
of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding. Borrower acknowledges and agrees that, in
connection with each request by Borrower under this Note or any Loan Document,
Borrower must pay all reasonable Attorneys’ Fees and Costs and expenses incurred
by Lender, including any fees charged by the Rating Agencies (if applicable),
regardless of whether the matter is approved, denied or withdrawn.

 

14.

Forbearance. Any forbearance by Lender in exercising any right or remedy under
this Note, the Loan Agreement, or any other Loan Document, or otherwise afforded
by applicable law, will not be a waiver of or preclude the exercise of that or
any other right or remedy. The acceptance by Lender of any payment after the due
date of such payment, or in an amount which is less than the required payment,
will not be a waiver of Lender’s right to require prompt payment when due of all
other payments or to exercise any right or remedy with respect to any failure to
make prompt payment. Enforcement by Lender of any security for Borrower’s
obligations under this Note will not constitute an election by Lender of
remedies so as to preclude the exercise of any other right or remedy available
to Lender.

 

Multifamily Note

Fixed Rate DefeasancePage 13

 

--------------------------------------------------------------------------------

 

15.

Waivers. Borrower and all endorsers and Guarantors of this Note and all other
third party obligors waive presentment, demand, notice of dishonor, protest,
notice of acceleration, notice of intent to demand or accelerate payment or
maturity, presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness.

 

16.

Loan Charges. Neither this Note nor any of the other Loan Documents will be
construed to create a contract for the use, forbearance, or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with the Loan is interpreted so that
any interest or other charge provided for in any Loan Document, whether
considered separately or together with other charges provided for in any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the permitted amounts will be applied by Lender to reduce the unpaid
principal balance of this Note. For the purpose of determining whether any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower has been violated, all Indebtedness that constitutes
interest, as well as all other charges made in connection with the Indebtedness
that constitute interest, will be deemed to be allocated and spread ratably over
the stated term of this Note. Unless otherwise required by applicable law, such
allocation and spreading will be effected in such a manner that the rate of
interest so computed is uniform throughout the stated term of this Note.

 

17.

Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

 

18.

Counting of Days. Any reference in this Note to a period of “days” means
calendar days, not Business Days, except where otherwise specifically provided.

 

19.

Governing Law. This Note will be governed by the law of the Property
Jurisdiction.

 

20.

Captions. The captions of the Sections of this Note are for convenience only and
will be disregarded in construing this Note.

 

21.

Notices; Written Modifications.

 

 

(a)

All Notices, demands, and other communications required or permitted to be given
pursuant to this Note will be given in accordance with Section 11.03 of the Loan
Agreement.

 

 

(b)

Any modification or amendment to this Note will be ineffective unless in writing
and signed by the party sought to be charged with such modification or
amendment; provided, however, in the event of a Transfer under the terms of the
Loan Agreement that requires Lender’s consent, any or some or all of the
Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender’s option, by Notice to Borrower
and the transferee, as a condition of Lender’s consent.

 

22.

Consent to Jurisdiction and Venue. Borrower agrees that any controversy arising
under or in relation to this Note may be litigated in the Property Jurisdiction.
The state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that will arise under
or in relation to this Note. Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence, or otherwise. However, nothing in this Note is intended to limit any
right that Lender may have to bring any suit, action, or proceeding relating to
matters arising under this Note in any court of any other jurisdiction.

 

23.

WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS

Multifamily Note

Fixed Rate DefeasancePage 14

 

--------------------------------------------------------------------------------

 

TRIABLE OF RIGHT BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

24.

State-Specific Provisions. State-specific provisions, if any, are included on
Schedule 1 to this Note.

 






Multifamily Note

Fixed Rate DefeasancePage 15

 

--------------------------------------------------------------------------------

 

25.

Attached Riders. The following Riders are attached to this Note:

 

Seniors Housing

 

26.

Attached Schedules and Exhibits. The following Schedules and Exhibits, if marked
with an “X” in the space provided, are attached to this Note:

 

|X|Schedule 1State Specific Provisions for Multifamily Note

 

|X|Exhibit AModifications to Multifamily Note

 

27.Reserved.

 

28.Reserved.

 

29.Reserved.

 

30.Reserved.

 

31.Reserved.

 




Multifamily Note

Fixed Rate DefeasancePage 16

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note will
be deemed to be signed and delivered as a sealed instrument.

 

SSSHT PROPCO SE DIVISION STREET, LLC, a Delaware limited liability company

 

 

By:      

Strategic Student & Senior Housing Trust, Inc., a Maryland corporation, as
Manager

           

           

By:       /s/ H. Michael Schwartz

Name:  H. Michael Schwartz

Its:       Chief Executive Officer




Multifamily Note

Fixed Rate DefeasancePage 17

 

--------------------------------------------------------------------------------

 

 

Freddie Mac Loan Number:  502835729

Property Name:  Courtyard at Mt. Tabor

 

 

 

 

PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE CORPORATION

WITHOUT RECOURSE.

 

 

 

KEYBANK NATIONAL ASSOCIATION, a national banking association

 

 

 

By:/s/ Mary Ann Gripka

Name:Mary Ann Gripka

Title:Vice President

 

 

 

 

 

Multifamily Note

Fixed Rate DefeasancePage 18

 

--------------------------------------------------------------------------------

 

RIDER TO MULTIFAMILY NOTE

 

SENIORS HOUSING

 

(Revised 3-1-2014)

 

 

The following changes are made to the Note which precedes this Rider:

 

A.

Sections 9(c)(xvi) and (xvii) are deleted and replaced with the following:

 

 

(xvi)

Borrower fails to cause the renewal, continuation, extension or maintenance of
all Licenses required to legally operate the Mortgaged Property as a seniors
housing Facility.

 

 

(xvii)

Borrower fails upon an Event of Default to cooperate, or Borrower otherwise
intentional interferes with, hinders or delays Lender (or its nominee or
designee), in connection with the timely and orderly transfer of any and all
Licenses.

 

 

 

Rider to Multifamily Note

Seniors Housing

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

STATE SPECIFIC PROVISIONS FOR MULTIFAMILY NOTE

 

 

Property Jurisdiction

State-Specific Provision(s)

 

Oregon

None

 

Multifamily Note

Fixed Rate Defeasance Page S-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY NOTE

 

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

1.

Section 9(c) of the Note must be modified to include the following new
subsection:

 

 

(xxii)

the avoidance, in whole or in part, of the transfer creating the lien of the
Security Instrument, or a court order providing an alternative remedy to that
avoidance, because of the occurrence on or before the date that the Security
Instrument was recorded of a fraudulent transfer or a preference under federal
bankruptcy, state insolvency, or similar creditors’ rights laws.

 

 

2.

Section 9(c) of the Note is modified to include the following new subsection:

 

 

(xxiii)

Borrower fails to comply with the provisions of Section 6.58 of the Loan
Agreement.

 

Multifamily Note

Fixed Rate Defeasance                     Page A-

ACTIVE\58232413.v4-8/28/18